         Case 1:18-cv-01228-RDM Document 53 Filed 03/18/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
               v.                                    )
                                                     )    Civil Action No. 18-CV-1228 (RDM)
                                                     )
ONE 2014 ROLLS ROYCE PHANTOM                         )
AUTOMOBILE, et al                                    )
                                                     )
                              Defendants.            )
                                                     )

 CLAIMANTS’ MOTION FOR RECONSIDERATION OF THE ORDER GRANTING
GOVERNMENT’S MOTION FOR ENTRY OF PROTECTIVE ORDER AS FILED AND
        TO STRIKE GOVERNMENT’S REQUEST FOR SANCTIONS

       Claimants, Luova Concepts, LLC, Luova Concepts Limited and Nedcomaoks Limited, by

and through C. Jude Iweanoge, Esquire and THE IWEANOGES’ Firm, PC their attorneys files

this motion for reconsideration of the Order entering Government’s proposed Protective Order as

filed and to strike Government’s request for Sanctions. In support of this motion, Claimants

represent the following unto this Honorable Court:

1.     That the parties appeared before the Court on March 10, 2020 for a status hearing. Based

on undersigned counsel’s recollection and hearing notes, the Court directed the Government to

send a draft protective order to undersigned counsel by end of the day on March 10, 2020. The

government’s counsels agreed that they had readily available protective order to send to

undersigned counsel and did not raise any objection as to the time.

2.     Notwithstanding the Court’s directive, Government’s counsel failed to provide a draft

protective order on March 10, 2020 but instead relied on the Minute Order entry that

Government should send a draft protective order by end of the day on March 12, 2020.
         Case 1:18-cv-01228-RDM Document 53 Filed 03/18/20 Page 2 of 4



3.     Not hearing from the government on March 10th and 11th, Undersigned counsel contacted

the government to request the draft protective order as directed by the Court and the government

advised that they have until end of day on March 12, 2020 to provide the draft. The government

waited until 2:07pm to provide the draft protective order.

4.     Undersigned counsel made substantial changes to the draft protective order and sent it

back to the government for review and comments. The government accepted a majority of the

changes but declined to agree to limit the term “associated lawyers.” It is Claimants position that

due to the different divisions that have been involved in this forfeiture matter and the parallel

criminal investigation, that allowing all unidentified lawyers from different sections of the

United States Attorney’s under the guise of associated lawyers, to review confidential documents

disclosed by Claimants, without executing a disclosure agreement would contravene the purpose

and intent of Claimants need for entry of a protective order.

5.     Despite the Government’s clear understanding that the parties have a disagreement

regarding a term in the protective order, Government filed a motion for entry of protective order

without bringing to the Court’s attention that it was Government’s proposed version and that

there was a disagreement between the parties regarding the broad term “associated lawyers”

especially where the government had only identified one lawyer as an associated lawyer

following the counsels’ discussions.

6.     It is Claimants position that due to the misleading nature of Government’s motion for

entry of protective order, the Court granted the motion and entered the Government’s proposed

Protective Order, as submitted. The government did not seek to shorten the time for Claimants to

respond to the motion; neither did the court order Claimants to respond by a date certain.

Notwithstanding the current country condition due to the corona pandemic, where courts, offices



                                                 2
           Case 1:18-cv-01228-RDM Document 53 Filed 03/18/20 Page 3 of 4



and virtually everything is shut down and undersigned counsel is forced to stay home due to the

corona pandemic, the Court granted government’s motion and termed it “Unopposed” even

though the motion is not yet ripe.

7.        That while the Claimants will comply with the production concomitantly with the filing

of this motion for reconsideration; however, they request that the Court reconsider its order and

address the disagreement regarding whether associated lawyers should sign a disclosure

agreement or enter other safeguards to prevent the government from sharing the disclosed

information with any lawyer that it arbitrarily deems to be associated, no matter how

insignificant the lawyers role may seem in this forfeiture matter.

8.        That Claimants have attached as Exhibit A, their Proposed Protective Order in this

matter.

9.        That Claimant request that the government request for sanction be denied with prejudice

because it has failed to comply with the Courts Standing Order, paragraph 13 that requires

counsel to contact chamber to arrange a telephone conference with the Court, since this pertains

to production of discovery. Moreover Government failed to comply with the clear mandates of

Local Civil Rule 7(m), having failed to inform Claimants counsel that he was going to seek leave

to seek sanctions requesting that the Court strike Claimants’ Amended claims. While

Government’s counsel represented in its motion that counsel for the parties conferred and

claimants oppose the motion, it is pertinent to note that counsel for the government never

requested for consent to its request to seek sanction, as is evident from Exhibit 2 attached hereto.

10.       That pursuant to LCvR 7(m), undersigned counsel sought the consent of Plaintiff but did

not get a response prior to filing this motion.




                                                  3
         Case 1:18-cv-01228-RDM Document 53 Filed 03/18/20 Page 4 of 4



       WHEREFORE, the Claimants respectfully prays this Honorable Court to reconsider the

entry of Government’s protective order, resolve the issue regarding the term associated lawyers

and whether they should sign disclosure agreements, and strike Government’s request for leave

to seek sanctions, with prejudice.

                                                     Respectfully submitted
                                                     THE IWEANOGES’ FIRM, P.C.

                                             By:            /s/
                                                     C. Jude Iweanoge (DCB#: 493241)
                                                     IWEANOGE LAW CENTER
                                                     1026 Monroe Street, NE
                                                     Washington, D.C. 20017-1760
                                                     Phone: (202) 347 – 7026
                                                     Fax: (202) 347 -7108
                                                     Email jci@iweanogesfirm.com




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 18, 2020, a copy of the foregoing Claimants’

Submission was filed via electronic case filing system of the United States District Court for the

District of Columbia and accordingly, the Court will notify the Government and Claimant Wong

through the court’s e-file system.


                                                                    /s/
                                                             C. Jude Iweanoge




                                                 4
